DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
The Amendment filed 07/18/2022 has been entered.  Claim 8 has been canceled.  Claims 1-8 and 9-20 are presented for examination.

Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities: 	Claims 1, 10, 19, the term, “hightlighted” should be written as “highlighted.”   	Appropriate corrections are required.
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,957,441 (the “441 patent”)  	 	In the table below, the left side is parts of claim 1 in the current application while the right side is the claims and text that conflict with the parts of claim 1.  
17/206,431 (present application)
10,957,441
Claim 1: A medical imaging system for displaying data, the system comprising:
Claim 1: An apparatus for displaying data, comprising: …. wherein the first image data and the input unit image data each include a computerized tomography (CT), x-ray, magnetic resonance (MR), or ultrasound diagnostic image of a patient with different degrees of magnification
at least one display unit that is an overhead monitor;
at least one display unit … wherein the at least one display unit is configured as an overhead monitor …;
at least one touch input unit that is a table side module and comprising a user input area having a display screen configured to display input unit image data representing a graphical user interface comprising a plurality of panels comprising one or buttons 
at least one touch input unit comprising a user input area having a touch display screen configured to display input unit image data including a graphical user interface comprising a plurality of zones, the plurality of zones including an image zone and at least one functional button zone, the at least one functional button zone including an image of an array of function buttons, the at least one touch input unit being configured to determine a location of one of a user’s hand, pointer, or stylus relative to the touch display screen … the touch input unit is configured as a table side module that is adjacent to a table
each button of each panel corresponding to a different imaging functionality for medical imagery; and 
… the plurality of zones including an image zone and at least one functional button zone, the at least one functional button zone including an image of an array of function buttons … wherein the first image data and the input unit image data each include a computerized tomography (CT), x-ray, magnetic resonance (MR), or ultrasound diagnostic image of a patient with different degrees of magnification
a processor configured to: determine a user interaction portion of the graphical user interface with which the user is interacting with relates to a particular imaging functionality that affects the medical imagery; and
wherein, the processing unit is configured to determine a user interaction portion of the graphical user interface, the user interaction portion being a portion of the plurality of zones to which the location of the one of the user’s hand, pointer, or stylus is proximate, the portion of the plurality of zones changing as the one of the user’s hand, pointer, or stylus moves … wherein, the processing unit is configured to display, on the at least one display unit, the first image data simultaneously with second image data corresponding to the input unit image data for the portion of the plurality of zones proximate to the location of the one of the user’s hands, pointer, or stylus, the second image data including at least a portion of the image of the function buttons that includes at least one function button that is proximate to the one of the user’s hand, pointer or stylus …
display, on the at least one display unit, first image data including the medical imagery affected based on the particular imaging functionality simultaneously with second image data including a panel of the plurality of panels with a button correspond to the particular imaging functionality and the button highlighted to indicate that the particular imaging functionality is affecting the medical imagery 
wherein, the processing unit is configured to display, on the at least one display unit, the first image data simultaneously with second image data corresponding to the input unit image data for the portion of the plurality of zones proximate to the location of the one of the user’s hands, pointer, or stylus, the second image data including at least a portion of the image of the function buttons that includes at least one function button that is proximate to the one of the user’s hand, pointer or stylus … wherein the first image data and the input unit image data each include a computerized tomography (CT), x-ray, magnetic resonance (MR), or ultrasound diagnostic image of a patient with different degrees of magnification


Claim 2: The system according to claim 1, wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to a portion of the further graphical user interface. 
Claim 1: … wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to, blended with, or inside a portion of the further graphical user interface


Claim 3: The system according to claim 1, wherein the first image data comprises a further graphical user interface, and wherein the second image data is blended with a portion of the further graphical user interface.
Claim 1: … wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to, blended with, or inside a portion of the further graphical user interface


Claim 4: The system according to claim 1, wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered inside a portion of the further graphical user interface.
Claim 1: … wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to, blended with, or inside a portion of the further graphical user interface


Claim 5: The system according to claim 1, wherein the processor is configured to determine the user interaction portion when a user's hand or a pointer moves over the panel of the plurality of panels of the graphical user interface. 
Claim 1: … wherein, the processing unit is configured to determine a user interaction portion of the graphical user interface, the user interaction portion being a portion of the plurality of zones to which the location of the one of the user’s hand, pointer, or stylus is proximate, the portion of the plurality of zones changing as the one of the user’s hand, pointer, or stylus moves


Claim 6: The system according to claim 1, wherein the processor is configured to determine the user interaction portion when a user touches the panel of the plurality of panels of the graphical user interface.
Claim 1: … wherein, the processing unit is configured to determine a user interaction portion of the graphical user interface, the user interaction portion being a portion of the plurality of zones to which the location of the one of the user’s hand, pointer, or stylus is proximate, the portion of the plurality of zones changing as the one of the user’s hand, pointer, or stylus moves


Claim 7: The system according to claim 1, wherein display of the second image data on the at least one display unit is enabled or disabled as a function of input from the user.
Claim 1: … wherein the second image data comprises an indicator indicating which one of the array of function buttons the user is interacting with


Claim 9: The system according to claim 1, wherein the second image data comprises an indicator representing the particular imaging functionality the user is interacting with.
Claim 1: … wherein the second image data comprises an indicator indicating which one of the array of function buttons the user is interacting with


Claim 17: The method according to claim 10, wherein the at least one display unit is configured as an overhead monitor and the at least one touch input unit is configured as a table side module.  
Claim 1: … wherein the at least one display unit is configured as an overhead monitor and the touch input unit is configured as a table side module that is adjacent to a table …  (note that parent claim 10 of the present application corresponds to claim 1 of the present application, and thus is taught by claim 1 of the ‘441 patent as indicated above) 

 	Although the claims are not identical, they are not patentably distinct from another because (1) claim 1 of the ‘441 patent notes that each button, which can be understood as a form of panel, can be displayed on a display unit when a user’s hands are proximate to the button i.e., thus, each button is “corresponding to a different imaging functionality for medical imagery”; it should be noted that the buttons and images all relate to a medical application and thus can all be considered “medical imagery” or to be “for medical imagery”; (2) for similar reasons, a user interactive portion “relates to a particular imaging functionality that affects the medical imagery”; that is, if user proximity to a button causes a button to appear in the display unit, and the button is part of the “medical imagery,” then the above user interaction “relates to a particular imaging functionality that affects the medical imagery”; (3) for similar reasons, each button “correspond[s] to the particular imaging functionality”; also, according to claim 1 of the ‘441 patent, since a button can be selectively displayed on a display unit when a user’s hand is proximate to them, the button is “highlighted to indicate that the particular imaging functionality is affecting the medical imagery”.  
 	Claims 10 and 19 recite similar limitations as claim 1 and are likewise rejected.
 	Claims 11-16 and 18 recite similar limitations to claims 2-7 and 9 and are likewise rejected.  	 
 	Claim 20 recites similar limitations to claim 17 and is likewise rejected.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 2014/0276056) in view of Logan (US 2011/0302414) and further in view of Walker (US 2013/0194188). 

 	Regarding claim 1, Ohta teaches a medical imaging system for displaying data, the system comprising:
 	at least one display unit that is an overhead monitor (Ohta Fig. 1, [0083, 055, 0057, 0058, 0022], Ohta teaches a medical display system, in which a doctor can use a mobile device on a table e.g., see mobile apparatus 48 in Fig. 1, to control what is shown by an overhead monitor 36, as described in Fig. 1 and [0083]);
 	at least one touch input unit that is a table side module (Ohta Fig. 1, [0083, 055, 0057, 0058, 0022], Ohta teaches a medical display system, in which a doctor can use a mobile device on a table e.g., see mobile apparatus 48 in Fig. 1, to control what is shown by an overhead monitor 36, as described in Fig. 1 and [0083]) and
 	comprising a user input area having a display screen configured to display input unit image data representing a graphical user interface comprising a plurality of panels (Fig. 9A, 3, [0185-0192], as seen in the figures, the mobile device has a touch panel/screen for user input; as seen, for example, in Fig. 9A, [0187], the device can display a graphical user interface with various panels/icons 262, 264, 268 that can control the image e.g., shutting off image capturing, changing magnification);
 	a processor (Ohta Fig. 3, [0093], control portion 132) configured to:
 	display, on the at least one display unit, first image data including the medical imagery simultaneously with second image data including a panel of the plurality of panels (Fig. 9A, 3, [0185-0192], as seen in Fig. 9A, on the mobile apparatus 48, the system displays, for example, various control panels/icons and a medical image on the display portion 160 of the mobile apparatus simultaneously; [0196, 0083], the mobile apparatus can send the contents of the display portion 160 i.e., as seen in Fig. 9A, with the above icons, medical imagery and associated information, to the console 52 for display on an external screen i.e., display portion 192).
 	However, Ohta does not expressly disclose each of the plurality of panels comprising one or more buttons, each button of each panel corresponding to a different imaging functionality for medical imagery; determine a user interaction portion of the graphical user interface with which the user is interacting relates to a particular imaging functionality that affects the medical imagery; the medical imagery affected based on the particular imaging functionality; the panel with a button corresponding to the particular imaging functionality; the button hightlighted to indicate that the particular imaging functionality is affecting the medical imagery.
 	In the same field of endeavor, Logan teaches 
 	each of the plurality of panels comprising one or more buttons, each button of each panel corresponding to a different imaging functionality for medical imagery (Fig. 18A [0122], a medical image is displayed near multiple panels/buttons e.g., buttons 508, 510, 514, scroll bar 512; for example, each panel/button can be used to enable the scrolling of images, panning or zooming, brightness/contrast adjustment of the medical image etc.)
 	determine a user interaction portion of the graphical user interface with which the user is interacting relates to a particular imaging functionality that affects the medical imagery (Fig. 18A, [0122], (Figs. 18A [0122, 0111], a medical image is displayed near multiple panels/buttons on a touch screen device; for example, for example, each panel/button can be used to enable the scrolling of the image, panning or zooming, brightness/contrast adjustment of the medical image etc.)
 	the medical imagery affected based on the particular imaging functionality (as noted above, engaging the buttons affects the imagery by putting the imagery into a mode for zooming/panning/brightness changes or causes the display of medical information; or the user can select a scroll bar/button to scroll the medical image)
 	the panel with a button corresponding to the particular imaging functionality (Fig. 18A, [0122], (Figs. 18A [0122, 0111], a medical image is displayed near multiple panels/buttons on a touch screen device; for example, each panel/button can be used to enable the display of more information, panning, zooming, brightness adjustment, scrolling etc.).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated each of the plurality of panels comprising one or more buttons, each button of each panel corresponding to a different imaging functionality for medical imagery; determine a user interaction portion of the graphical user interface with which the user is interacting relates to a particular imaging functionality that affects the medical imagery; the medical imagery affected based on the particular imaging functionality; the panel with a button corresponding to the particular imaging functionality as suggested in Logan into Ohta because Ohta and Logan pertain to analogous fields of technology.  Both Ohta and Logan pertain to a mobile, touch interface for controlling the display of medical images.  Ohta 9A, [0187] teaches that the interface can include various panels/icons 262, 264, 268 that can control the image e.g., shutting off image capturing, changing magnification etc.  It is thus strongly suggested that such icons are buttons or button-like.  In Logan, the interface can include panel-like buttons for controlling the display of medical imagery e.g., for changing magnification, displaying more medical information, scrolling, panning etc.  It would be desirable to incorporate this feature into Ohta to enable the manipulation of icons or buttons to control features of a displayed medical image/interface e.g., see Logan Fig. 18A, [0122, 0111].  
 	However, the combination of Ohta and Logan does not expressly disclose the button hightlighted to indicate that the particular imaging functionality is affecting the medical imagery.
 	In the same field of endeavor, Walker teaches the button hightlighted to indicate that the particular imaging functionality is affecting the medical imagery (Figs. 3-5, [0025, 0027-0028, 0030-0034], the control device transmits a visual representation of an input system e.g., keys/buttons for a keyboard and related elements, to an external display; the visual representation can include many components e.g., individual keys, circles to indicate where fingers are hovering or pressing, etc.; [0031, 0034] notes that the control device can cause the external display to show such content; as noted in [0028, 0031], the system can determine where a user is pressing on a particular key on the control device and display circles/indications on the external display; as seen in Figs. 4, 5 and [0028-0031], the system can display keys, circles or other markers indicating areas of user interaction on the external display; these elements are displayed with other elements on the external display; note also that, in an alternative interpretation, the buttons of Ohta/Logan can be considered to be “medical imagery” i.e., they are also computer images that relate to a medical application; thus, when the techniques of Walker is applied to indicate highlights/circles on an external display to show that a button has been pressed, this also can be understood as affecting the medical imagery; note also that the phrase, “to indicate …” can be understood as an intended use, and thus lacks significant patentable weight).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the button hightlighted to indicate that the particular imaging functionality is affecting the medical imagery as suggested in Walker into Ohta and Logan because Ohta and Walker pertain to analogous fields of technology.  Both Ohta and Walker pertain to using a mobile touch/control device to control an external screen, where the UI control elements are displayed both on the mobile touch device and the external screen.  Walker teaches that when a control element e.g., a key or button, is pressed or selected on the control device, a visual representation of the key and an indicator of its selection is displayed on the external screen.  It would be desirable to incorporate this feature into Ohta so that a user could view the external screen and manipulate it without looking at the control device e.g., see Walker [0009, 0025, 0027-0028, 0030-0034].  

 	Regarding claim 2, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 1.  The combination of Ohta, Logan and Walker also teaches wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to a portion of the further graphical user interface (Ohta Fig. 9A, the medical image is presented in a panel next to various icons; see also Logan Fig. 18A, the buttons are next to the medical image panel).

 	Regarding claim 3, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 1.  The combination of Ohta, Logan and Walker also teaches wherein the first image data comprises a further graphical user interface, and wherein the second image data is blended with a portion of the further graphical user interface (Ohta Fig. 9A, the first image data can be understood to include the overall interface including the medical image; the buttons can be blended into, mixed with or positioned inside that overall interface; similarly, see also Logan Fig. 18A).

 	Regarding claim 4, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 1.  The combination of Ohta, Logan and Walker also teaches wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered inside a portion of the further graphical user interface (Ohta Fig. 9A, the first image data can be understood to include the overall interface including the medical image; the buttons can be blended into, mixed with or positioned inside that overall interface; similarly, see also Logan Fig. 18A).

 	Regarding claim 5, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 1.  The combination of Ohta, Logan and Walker also teaches wherein the processor is configured to determine the user interaction portion when a user's hand or a pointer moves over the panel of the plurality of panels of the graphical user interface (Logan Figs. 18A [0122, 0111], a medical image is displayed near multiple panels/buttons on a touch screen device; for example, for example, each panel/button can be used to enable the scrolling of the image, panning or zooming, brightness/contrast adjustment of the medical image etc.; inherently, the system detects when a user has interacted with or touched the buttons; see also Walker Figs. 3-5, [0025, 0027-0034], the system detects when a user is in proximity with or has touched a key or button).

 	Regarding claim 6, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 1.  The combination of Ohta, Logan and Walker also teaches wherein the processor is configured to determine the user interaction portion when a user touches the panel of the plurality of panels of the graphical user interface (Logan Figs. 18A [0122, 0111], a medical image is displayed near multiple panels/buttons on a touch screen device; for example, for example, each panel/button can be used to enable the scrolling of the image, panning or zooming, brightness/contrast adjustment of the medical image etc.; inherently, the system detects when a user has interacted with or touched the buttons; see also Walker Figs. 3-5, [0025, 0027-0034], the system detects when a user is in proximity with or has touched a key or button).

 	Regarding claim 7, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 1. The combination of Ohta, Logan and Walker also teaches wherein display of the second image data on the at least one display unit is enabled or disabled as a function of input from the user (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with; indications of this are then displayed on an external display e.g., using circles).

 	Regarding claim 9, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 1. The combination of Ohta, Logan and Walker also teaches wherein the second image data comprises an indicator representing the particular imaging functionality the user is interacting with (Walker Figs. 3-5, [0025, 0027-0028, 0030-0034], the control device transmits a visual representation of an input system e.g., a set of keys/buttons and related elements, to an external display; the visual representation can include many components e.g., individual keys, circles to indicate where fingers are hovering or pressing, etc.; as noted in Walker [0028, 0031], the system can determine where a user is pressing on a particular key and display circles/indications on the external display; as seen in Walker Figs. 4, 5 and [0028-0031], the system can display keys, circles or other markers indicating areas of user interaction on the external display; these elements are displayed with other elements on the external display.)

 	Regarding claim 10, the claim corresponds to claim 1 and is rejected for the same reasons.

 	Regarding claim 11, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 10.  Claim 11 corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 12, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 10.  Claim 12 corresponds to claim 3 and is rejected for the same reasons.

	Regarding claim 13, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 10.  Claim 13 corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 14, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 10.  Claim 14 corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 15, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 10.  Claim 15 corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 16, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 10.  Claim 16 corresponds to claim 7 and is rejected for the same reasons.

	Regarding claim 17, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 10.  Claim 17 corresponds to claim 1 and is rejected for the same reasons.

	Regarding claim 18, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 10.  Claim 18 corresponds to claim 9 and is rejected for the same reasons.

 	Regarding claim 19, the claim corresponds to claim 1 and is rejected for the same reasons. The combination of Ohta, Logan and Walker also teaches a non-transitory computer-readable storage medium having stored a computer program comprising instructions for displaying data (Ohta Fig. 3, [0089-0090, 0116], inherently the mobile apparatus includes memory and instructions or computer programs to implement the invention).  

 	Regarding claim 20, the combination of Ohta, Logan and Walker teaches the invention as claimed in claim 19.  Claim 20 corresponds to claim 1 and is rejected for the same reasons.  

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 10 and 19.
 	Regarding independent claims 1, 10 and 19, the Applicant alleges that the combination of references does not teach the amended limitation of "each of the plurality of panels comprising one or more buttons, each button of each panel corresponding to a different imaging functionality for medical imagery; and a processor configured to: determine a user interaction portion of the graphical user interface with which the user is interacting with relates to a particular imaging functionality that affects the medical imagery; and display, on the at least one display unit, first image data including the medical imagery affected based on the particular imaging functionality simultaneously with second image data including a panel of the plurality of panels with a button corresponding to the particular imaging functionality and the button hightlighted to indicate that the particular imaging functionality is affecting the medical imagery.”  Examiner has therefore rejected claims 1, 10 and 19 under 35 U.S.C. 103 as being taught by Ohta, Logan and Walker.  Applicant’s remarks are moot in view of the new grounds of rejection.  
 	Applicant further alleges that claims 2-9, 11-18 and 20 are allowable in view of their dependency on claims 1, 10 and 19. Claims 2-9, 11-18 and 20 are rejected as being taught by the combination of Ohta, Logan and Walker.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kashiwa (US 2014/0111456) teaches magnifying an image using two buttons for zooming in and out of the image e.g., see Kashiwa Fig. 49A, [0088].   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143